DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In amendments dated 10/26/2022, applicant amended claim 1 and added new claims 2 – 24.  Claims 1 – 24 are now pending in this application.

Response to Arguments

In the remarks on page 8 the applicant notes that the title is accurate and descriptive.  In view of the explanation to the title the prior objections regarding the title is hereby withdrawn.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 24 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 24 (Patent No. 11,134,168 B2, cited again in the PTO-892 for Double Patenting) in view of Koehl (U.S PreGrant Publication No. 2013/0329244 A1, hereinafter ‘Koehl’, in which correspond to the same inventor).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the parent claims 1 – 24 are to be found in instant claim (as the parent claims 1 – 24 fully encompasses the instant claims 1 - 24).
The difference between the instant application claim 1 (or 17 and/or 21) and the patent claim 1 (or 17 and/or 21) lies in the fact that the instant claim 1 (or 17 and/or 21) includes additional elements (e.g., each printing system comprising respectively a print server, etc.) and is thus more specific. Thus the invention of instant claims 1, 17 and 21 are in effect a “species” of the “generic” invention of the parent application claims 1, 17 and 21. 
It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since parent application claims 1, 17 and 21 are anticipated by claims 1, 17 and 21 of the instant, it is not patentably distinct from instant claims 1, 17 and 21.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned somewhere): 
Instant Application 17/482,113
Patent No. 11,134,168 B2
Claim 1
A method for causing a selected printing system to print a document, the method being performed by a computer system participating in a data network comprising a plurality of handheld devices and a plurality of printing systems, each printing system comprising respectively a print server, and the method comprising:
receiving via the data network, from a handheld device of the plurality of handheld devices, transaction information that is related to a transaction and location information that specifies a first physical location, the first physical location being the physical location of the handheld device;
transmitting to the handheld device, via the data network, candidate information that is based on the location information and associated respectively with one or more of the plurality of printing systems; 
receiving from the handheld device, via the data network, selection information based on the candidate information, the selection information specifying a second physical location; 
approving the transaction based on the transaction information and the selection information; 
selecting the selected printing system based on the selection information; 
consequent to approving the transaction, transmitting to the print server comprised by the selected printing system, via the data network, information to cause the selected printing system to print a document, the document being related to the transaction.

Claim 1
A method for causing a selected printing system to print a document, the method being performed by a computer system participating in a data network comprising a plurality of handheld devices and a plurality of printing systems, 

and the method comprising:
receiving via the data network, from a handheld device of the plurality of handheld devices, transaction information that is related to a transaction and location information that specifies a first physical location, the first physical location being the physical location of the handheld device;
transmitting to the handheld device, via the data network, candidate information that is based on the location information and associated respectively with one or more of the plurality of printing systems; 
receiving from the handheld device, via the data network, selection information based on the candidate information, the selection information specifying a second physical location; 
approving the transaction based on the transaction information and the selection information; 
selecting the selected printing system based on the selection information; 
consequent to approving the transaction, transmitting to the selected printing system, via the data network, information to cause the selected printing system to print a document, the document being related to the transaction.
Claim 2
The method of claim 1, wherein the selected printing system is at a physical location remote from the computer system.  

Claim 2
The method of claim 1, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 3
The method of claim 1, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  

Claim 3
The method of claim 1, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  
Claim 4
The method of claim 3, wherein the selected printing system is at a physical location remote from the computer system.  

Claim 4
The method of claim 3, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 5
The method of claim 1, wherein the location information comprises GPS coordinates generated by the handheld device. 
Claim 5
The method of claim 1, wherein the location information comprises GPS coordinates generated by the handheld device.
Claim 6
The method of claim 5, wherein the selected printing system is at a physical location remote from the computer system.
Claim 6
The method of claim 5, wherein the selected printing system is at a physical location remote from the computer system.

Claim 7
The method of claim 5, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  
Claim 7
The method of claim 5, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  

Claim 8
The method of claim 7, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 8
The method of claim 7, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 9
The method of claim 1, wherein the handheld device is at a physical location remote from the computer system.  
Claim 9
The method of claim 1, wherein the handheld device is at a physical location remote from the computer system.  
Claim 10
The method of claim 9, wherein the selected printing system is at a physical location remote from the computer system.  

Claim 10
The method of claim 9, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 11
The method of claim 9, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  

Claim 11
The method of claim 9, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  
Claim 12
The method of claim 11, wherein the selected printing system is at a physical location remote from the computer system.  

Claim 12
The method of claim 11, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 13
The method of claim 9, wherein the location information comprises GPS coordinates generated by the handheld device.  
Claim 13
The method of claim 9, wherein the location information comprises GPS coordinates generated by the handheld device.  
Claim 14
The method of claim 13, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 14
The method of claim 13, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 15
The method of claim 13, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  
Claim 15
The method of claim 13, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  
Claim 16
The method of claim 15, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 16
The method of claim 15, wherein the selected printing system is at a physical location remote from the computer system.  
Claim 17
A computer system for causing a selected printing system comprising a print server to print a document, comprising:
one or more programmable processors; one or more computer-readable storage media operatively coupled to at least one of the processors; and one or more network interfaces operatively coupled to at least one of the processors;
wherein the computer system is configured to participate, via one or more of the network interfaces, in a data network comprising a plurality of handheld devices and a plurality of printing systems; and wherein at least one of the computer-readable storage media is encoded with instructions that, when executed by at least one of the programmable processors, cause the computer system at least to: receive via the data network, from a handheld device of the plurality of handheld devices, transaction information that is related to a transaction and location information that specifies a first physical location, the first physical location being the physical location of the handheld device;
transmit to the handheld device, via the data network, candidate information that is based on the location information and associated respectively with one or more of the plurality of printing systems;
receive from the handheld device, via the data network, selection information based on the candidate information, the selection information specifying a second physical location;
approve the transaction based on the transaction information and the selection information; 
select the selected printing system based on the selection information; consequent to approving the transaction, 
transmit to the print server comprised by the selected printing system, via the data network, information to cause the selected printing system to print a document, the document being related to the transaction.
Claim 17
A computer system for causing a selected printing system to print a document, comprising:

one or more programmable processors; one or more computer-readable storage media operatively coupled to at least one of the processors; and one or more network interfaces operatively coupled to at least one of the processors;
wherein the computer system is configured to participate, via one or more of the network interfaces, in a data network comprising a plurality of handheld devices and a plurality of printing systems; and wherein at least one of the computer-readable storage media is encoded with instructions that, when executed by at least one of the programmable processors, cause the computer system at least to: receive via the data network, from a handheld device of the plurality of handheld devices, transaction information that is related to a transaction and location information that specifies a first physical location, the first physical location being the physical location of the handheld device;
transmit to the handheld device, via the data network, candidate information that is based on the location information and associated respectively with one or more of the plurality of printing systems;
receive from the handheld device, via the data network, selection information based on the candidate information, the selection information specifying a second physical location;
approve the transaction based on the transaction information and the selection information; 
select the selected printing system based on the selection information; consequent to approving the transaction, 
transmit to the selected printing system, via the data network, information to cause the selected printing system to print a document, 
the document being related to the transaction.
Claim 18
The computer system of claim 17, wherein the location information comprises GPS coordinates generated by the handheld device.  
Claim 18
The computer system of claim 17, wherein the location information comprises GPS coordinates generated by the handheld device.  
Claim 19
The computer system of claim 17, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  
Claim 19
The computer system of claim 17, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  
Claim 20
The computer system of claim 19, wherein the location information comprises GPS coordinates generated by the handheld device.  
Claim 20
The computer system of claim 19, wherein the location information comprises GPS coordinates generated by the handheld device.  
Claim 21
A computer program product comprising one or more non-transitory computer-readable storage media encoded with instructions that, when executed by at least one processor within a computer system participating in a data network comprising a plurality of handheld devices and a plurality of printing systems, 
each printing system comprising respectively a printer server, cause the computer system at least to: receive via the data network, from a handheld device of the plurality of handheld devices, transaction information that is related to a transaction and location information that specifies a first physical location, the first physical location being the physical location of the handheld device; transmit to the handheld device, via the data network, candidate information that is based on the location information and associated 5 respectively with one or more of the plurality of printing systems; 
receive from the handheld device, via the data network, selection information based on the candidate information, the selection information specifying a second physical location; 
approve the transaction based on the transaction information and the selection information; 
select the selected printing system based on the selection information; consequent to approving the transaction, transmit to the print server comprised by the selected printing system, via the data network, information to cause the selected printing system to print a document, the document being related to the transaction.  
Claim 21
A computer program product comprising one or more non-transitory computer-readable storage media encoded with instructions that, when executed by at least one processor within a computer system participating in a data network comprising a plurality of handheld devices and a plurality of printing systems, 

cause the computer system at least to: receive via the data network, from a handheld device of the plurality of handheld devices, transaction information that is related to a transaction and location information that specifies a first physical location, the first physical location being the physical location of the handheld device; transmit to the handheld device, via the data network, candidate information that is based on the location information and associated respectively with one or more of the plurality of printing systems; 
receive from the handheld device, via the data network, selection information based on the candidate information, the selection information specifying a second physical location;
approve the transaction based on the transaction information and the selection information; 
select the selected printing system based on the selection information; consequent to approving the transaction, transmit to the selected printing system, via the data network, information to cause the selected printing system to print a document, the document being related to the transaction.
Claim 22
The computer program product of claim 21, wherein the location information comprises GPS coordinates generated by the handheld device.  
Claim 22
The computer program product of claim 21, wherein the location information comprises GPS coordinates generated by the handheld device.  
Claim 23
The computer program product of claim 21, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  
Claim 23
The computer program product of claim 21, wherein the candidate information comprises default information associated respectively with a default one or more of the plurality of printing systems, the default one or more of the printing systems being designated before the receiving of the transaction information and before the receiving of the location information.  
Claim 24
The computer program product of claim 23, wherein the location information comprises GPS coordinates generated by the handheld device.  
Claim 24
The computer program product of claim 23, wherein the location information comprises GPS coordinates generated by the handheld device.  


Claims 1, 17 and 21 of the Patent No. 11,134,168 does not claim “a print server”.  However, in the same field of endeavor of approved transaction, hand-held device and a plurality of printers, Koehl specifically teaches a print server (e.g., a print server is within a printing system, ¶0053, ¶0089, ¶0102, ¶0108 - ¶0110).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine claims 1, 17 and 21 of Patent No. 11,134,168 with the additional print server of Koehl since Koehl suggested within ¶0053, ¶0089, ¶0102, ¶0108 - ¶0110 that such modification (or design) of having a print server in each printing system would determine if the users have enough authorization (or privileges) to use a particular printer in order to increase network security or handle large volume of print requests in order to balance processing workload.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Leurig et al. (U.S PG Publication No. 2003/0014368 A1)1

1This reference teaches when a transaction is approved upon a print request, a system forward a print job to a server in order to seek a particular printer to print said print job.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674